Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 1 of 46 PageID 9




                         EXHIBIT “A”
5/27/2021   Case 2:21-cv-00430-SPC-MRM Document 1-2 Print
                                                    Filed 05/28/21 Page 2 of 46 PageID 10
  Case #: 11-2021-CA-001130-0001-XX                                              Offense Date:


  Party Name/Company: Mora, Michael                                              File Date: 04/22/2021


  Party Type: Plaintiff                                                          Status: Pending


  Name Suffix:                                                                   Case Type: Discrimination Employment or Other


  DOB:                                                                           Court Type: CA


  Citation #:



   Court Events

   Date                   Time                Event Type                       Location                      Room                Notes

                                                                       No records found


   Parties
  Judge: Krier, Elizabeth V

                                                                  Party                            Date of                                Sheriffs
   Party Name/Company                                             Type          Sex       Race     Birth            AKA     Deceased      #

   Royal Palm Country Club Of Naples Inc                   Defendant
                                        Party Attorneys ()

   Mora, Michael                              Party Attorneys () Plaintiff


   Charges

   Statute                                    Disposition                     Offense      Citation       Offense    Plea    Court       Prosecutor
   #            Count        Description      Date              Sentence      Date         #              Level      Date    Action      Action

                1                                                             04/22/2021


   Dockets

                    Docket
       Image        Num          Effective      Count      Description

                    1            04/22/2021     0          Discrimination Employment or Other

                    2            04/22/2021     0          Civil Cover Sheet with Demand for Jury Trial

                    3            04/22/2021     0          Summons issued

                    4            04/22/2021     0          Complaint with Demand for Jury Trial

                    5            04/22/2021     0          Standing Order - Circuit

                    6            04/23/2021     0          Paid $410.00 on receipt 1186791, Fully Paid

                    7            05/03/2021     0          Notice of Appearance and Designation of Email Address by Beckerman, Jonathan Alan,
                                                           Abbott, Zascha Blanco for Royal Palm Country Club Of Naples Inc




https://cms.collierclerk.com/CMSWeb/print#!/preview                                                                                                   1/2
5/27/2021   Case 2:21-cv-00430-SPC-MRM Document 1-2 Print
                                                    Filed 05/28/21 Page 3 of 46 PageID 11
                     Docket
        Image        Num            Effective        Count        Description

                     8              05/03/2021       0            Notice Of Appearance And Designation Of Email Address By De Ona, Andrea S For Royal
                                                                  Palm Country Club Of Naples Inc

                     9              05/03/2021       0            Notice of Appearance and Designation of Email Address by Abbott, Zascha Blanco,
                                                                  Beckerman, Jonathan Alan, de Ona, Andrea S for Royal Palm Country Club Of Naples Inc

                     10             05/19/2021       0            Answer and Affirmative Defense by Royal Palm Country Club Of Naples Inc with Demand
                                                                  for Jury Trial


   Sentences

   Date           Count             Sentence                Confinement                   Term            Credit Time                Conditions                Status

                                                                               No records found


   Fees

   Fees
  Total Balance + Interest: $0.00

  (The fees listed below do not necessarily reflect all outstanding fees on the case. For complete balance information, please contact the Clerk's office.)

   Effective           Due                                         Amount            Amount                             In                  In                Judgment
   Date                Date            Description                 Due               Paid               Balance         Collections         Judgment          Interest

   04/22/2021          04/23/2021 Circuit Civil                    $10.00            $10.00             $0.00                                                 $0.00
                                  Summons Fee

   04/23/2021          04/23/2021 Circuit Civil General            $400.00           $400.00            $0.00                                                 $0.00

                                                                   $410.00           $410.00            $0.00                                                 $0.00


   Fees

   Plan #                       Scheduled Pay Amount                                                            Balance Due                                   PP

                                                                               No records found




https://cms.collierclerk.com/CMSWeb/print#!/preview                                                                                                                      2/2
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 4 of 46 PageID 12
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 5 of 46 PageID 13
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 6 of 46 PageID 14
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 7 of 46 PageID 15
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 8 of 46 PageID 16
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 9 of 46 PageID 17
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 10 of 46 PageID 18
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 11 of 46 PageID 19
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 12 of 46 PageID 20
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 13 of 46 PageID 21
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 14 of 46 PageID 22
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 15 of 46 PageID 23
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 16 of 46 PageID 24
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 17 of 46 PageID 25
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 18 of 46 PageID 26
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 19 of 46 PageID 27
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 20 of 46 PageID 28
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 21 of 46 PageID 29
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 22 of 46 PageID 30
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 23 of 46 PageID 31
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 24 of 46 PageID 32
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 25 of 46 PageID 33
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 26 of 46 PageID 34
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 27 of 46 PageID 35
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 28 of 46 PageID 36
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 29 of 46 PageID 37
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 30 of 46 PageID 38
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 31 of 46 PageID 39
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 32 of 46 PageID 40
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 33 of 46 PageID 41
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 34 of 46 PageID 42
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 35 of 46 PageID 43
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 36 of 46 PageID 44
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 37 of 46 PageID 45
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 38 of 46 PageID 46
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 39 of 46 PageID 47
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 40 of 46 PageID 48
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 41 of 46 PageID 49
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 42 of 46 PageID 50
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 43 of 46 PageID 51
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 44 of 46 PageID 52
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 45 of 46 PageID 53
Case 2:21-cv-00430-SPC-MRM Document 1-2 Filed 05/28/21 Page 46 of 46 PageID 54
